Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on April 04, 2022. 
3.	Applicant’s amendment filed on April 04, 2022 has been received, entered into the record and considered. As a result of the amendment filed on 04/04/2022, claims 1-5, 9-12 and 15-20 has been amended.
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 04/04/2022, claims 1-20 are allowed.
Allowable Subject Matter
5.	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
In the Examiner’s Office Action for Non-Final Rejection dated January 06, 2022, claims 1-20 were rejected under 35 USC 103 based primarily on US 2018/0268065 A1 to Parepally and US 5,488,725 to Turtle et al. 
The claimed invention in view of instant specification disclose an apparatus for generating tiered search index fields based on a divided group-based communication data corpus, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non- transitory memory and the program code configured to, with the at least one processor, cause the apparatus to at least: receive a group-based communication data corpus comprising a plurality of group-based communication data objects, each group-based communication data object of the plurality of group-based communication data objects associated with a group-based communication data object feature; generate a retrieval score for each group-based communication data object of the plurality of group-based communication data objects, the retrieval score representing a programmatically generated likelihood that a respective group-based communication data object will appear in search results responsive to a search query received from a client device associated with a particular user; assign each group-based communication data object associated with a retrieval score meeting or exceeding a retrieval score threshold to a high retrieval probability corpus; assign each group-based communication data object associated with a retrieval score below the retrieval score threshold to a low retrieval probability corpus; generate a high retrieval probability search index field to be associated with the high retrieval probability corpus; generate a low retrieval probability search index field to be associated with the low retrieval probability corpus;  receive, from the client device, the search query comprising a search term, wherein the search query indicates a request for a subset of the group-based communication data corpus; determine a query search result probability based on characteristics of the search term, wherein the query search result probability indicates a probability of retrieving each group- based communication data object from the low retrieval probability corpus;2U.S. Patent Application Serial No. 16/885,885 Response Dated April 4, 2022 query the low retrieval probability search index field based on the query search result probability; and retrieve, from at least the low retrieval probability corpus, the subset of the group-based communication data corpus.
The prior art of record US 2018/0268065 A1 to Parepally and US 5,488,725 to Turtle et al, do not teach, show or suggest the features of determine a query search result probability based on characteristics of the search term, wherein the query search result probability indicates a probability of retrieving each group- based communication data object from the low retrieval probability corpus; 2U.S. Patent Application Serial No. 16/885,885query the low retrieval probability search index field based on the query search result probability; and retrieve, from at least the low retrieval probability corpus, the subset of the group-based communication data corpus, in combination with other claimed features.
An updated search of prior art in domains (PE2E, Google, Google Scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claims 1, 9 and 19.               
The dependent claims 2-8 depending on independent claim 1, dependent claims 10-18 depending on independent claim 9, and dependent claim 20 depending on independent claim 19 are also distinct from the prior art for the same reasons.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
			Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167